Citation Nr: 9913485	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-28 780	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical expenses from May 22 to May 24, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


REMAND

The veteran had active military service from October 1943 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 determination of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Sioux Falls, South Dakota.

As a result of multiple injuries sustained in a June 1945 
hand grenade or mortar shell explosion, the veteran is 
service-connected for disabilities that include enucleation 
of his left eye, residuals of shell fragment wounds to his 
left thigh with scars and retained fragments, to the lateral 
aspect of his left leg and ankle and to the outer aspect of 
his right leg, left foot drop, scars to his right and left 
hand, chest and wrist and scars over both eyes.  A December 
1988 rating determination granted the veteran a total rating 
based upon individual unemployability due to service-
connected disabilities.  A February 1998 rating action 
indicated that the veteran had a total service-connected 
disability, permanent in nature.

The veteran currently asserts that he is entitled to 
reimbursement of medical expenses incurred for emergent 
treatment of prostate hyperplasia in May 1997.  A review of 
the record reveals that pertinent evidence essential to the 
veteran's claim is not associated with the claims file and 
must be obtained prior to appellate consideration.  According 
to the August 1997 statement of the case (SOC), the following 
relevant documents are not in the claims file: a bill from 
Dr. Paul Eckrich for services on May 22, 1997, a June 1997 
letter, evidently from the VAMC, that denied Dr. Eckrich's 
request for payment, a bill from St. Luke's Regional Medical 
Center for services to the veteran in May 1997 and a July 
1997 letter, evidently from the VAMC to St. Luke's Hospital, 
that denied payment, with a copy to the veteran that outlined 
his appellate rights.  The SOC also described a July 1997 
letter from the veteran, apparently construed as a notice of 
disagreement that is not associated with the claims folder.

Further, the Board notes some inconsistency regarding the 
basis on which the veteran's claim was denied.  According to 
the SOC, in August 1997, the VA Medical and Regional Office 
Center (M & ROC) found that the veteran's case presented a 
medical emergency and VA facilities were not reasonably 
available due to the distance from the nearest VA but it 
denied the claim because the veteran was not treated for an 
adjudicated service-connected disability and had not been 
adjudicated permanently and totally disabled, pursuant to 
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (formerly 
designated as 38 C.F.R. § 17.80) (1998).  However, in an 
August 1998 supplemental statement of the case, the VA M & 
ROC conceded that the veteran had established a total 
service-connected disability, permanent in nature, effective 
from November 1988, but determined that the veteran's case 
did not meet the criteria of a medical emergency as set forth 
in 38 C.F.R. § 17.120.  

In light of the above, the Board is of the opinion that, in 
the interest of due process, further evidentiary development 
is warranted.  Accordingly, the veteran's claim is REMANDED 
to the M & ROC for the following actions:

1. The M & ROC should make all reasonable 
attempts to obtain copies of all 
indicated records regarding the 
veteran's May 1997 medical treatment 
for prostate hyperplasia for which he 
seeks reimbursement of unauthorized 
medical expenses, including bills and 
treatment records from Dr. Paul 
Eckrich and St. Luke's Regional 
Medical Center, VA MC letter(s) that 
denied payment for the veteran's 
medical treatment in May 1997, the 
July 1997 letter to the veteran that 
denied his claim and his letter that 
requested an appeal, and associate 
them with the claims file.

2. Then, the M & ROC should forward the 
veteran's claim file to a VA physician 
for a medical opinion.  The VA 
examiner is requested to review the 
pertinent medical evidence associated 
with the veteran's May 1997 treatment 
for prostrate hyperplasia and provide 
an opinion as to the likelihood that 
the veteran's medical condition in May 
1997 was such that a medical emergency 
existed and delay would have been 
hazardous to his life or health and 
that no VA or other federal facilities 
were feasibly available and an attempt 
to use them before hand or obtain 
prior VA authorization for services 
required would not have been 
reasonable, sound, wise or practicable 
or treatment had been or would have 
been refused.  If a medical emergency 
is deemed to have existed, the opinion 
should address the question as to 
when, in the course of the veteran's 
hospitalization from May 22 to May 24, 
1997, the emergent condition ceased to 
exist.  Reasons and bases for all 
opinions proffered should be provided.

3. Upon completion of all of the above, 
the M & ROC should undertake any 
additional indicated development and 
readjudicte the claim of entitlement 
to reimbursement of unauthorized 
medical expenses.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished with a supplemental statement of the case 
on all issues in appellate status, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this REMAND is to obtain additional development, and the 
Board intimates no opinion as to any final outcome warranted.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
otherwise notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









